Exhibit 10.5

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS,
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES IN
ACCORDANCE WITH APPLICABLE LAWS.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

AMENDED AND RESTATED

COMMON STOCK PURCHASE WARRANT

 

Warrant No. 3

Date of Original Issuance: June 1 and June 28, 2012

 

Date of Amendment and Restatement: May 20, 2014

 

Liquidmetal Technologies, Inc., a Delaware corporation (together with any entity
that shall succeed to or assume the obligations of Liquidmetal
Technologies, Inc. hereunder, the “Company”), hereby certifies that, for value
received, as of May 20, 2014 Visser Precision Cast, LLC or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of 18,611,079 shares of common stock, par value $0.001 per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $0.17731 per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the date hereof and through and
including June 1, 2017 (the “Expiration Date”), and subject to the following
terms and conditions:

 

This Amended and Restated Warrant (this “Warrant”) is issued in replacement of
Common Stock Purchase Warrant No. 1 and Common Stock Purchase Warrant No. 2
(each an “Original Warrant” and together the “Original Warrants”) that were
issued pursuant to a Subscription Agreement dated June 1, 2012 to which the
Company and the original Holder were parties (the “Subscription Agreement”). The
total number of Warrant Shares and the Exercise Price, as set forth in the
paragraph above, give effect to all adjustments that were required to be made to
the Original Warrants pursuant to Section 9 thereof through May 20, 2014.

 

1.             Definitions.  Certain terms are defined in Section 15(g) or
elsewhere in this Warrant. The term “Common Stock” shall mean the Company’s
common stock, par value $0.001 per share as authorized on June 1, 2012 and any
other securities or property of the Company or of any other person (corporate or
otherwise) which the Holder at any time shall be entitled to receive on the
exercise hereof in lieu of or in addition to such common stock, or which at any
time shall be issuable in exchange for or in replacement of such common stock. 
The term “Affiliate” shall mean any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144
promulgated by the SEC pursuant to the Securities Act of 1933, as amended (the
“Securities Act”).

 

2.             Holder of Warrant.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary from
the Permitted Transferee (as defined below) and the transferring Holder.

 

3.             Recording of Transfers.  Subject to Section 6, the Company shall
register the transfer of any portion of this Warrant in the Warrant Register,
upon surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company at its address specified herein.  As a
condition to the transfer, the Company may request a legal opinion as
contemplated by the legend above.  Upon any such registration or transfer, a new
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

4.             Exercise and Duration of Warrant.

 

(a)      This Warrant shall be exercisable by the registered Holder in whole or
in part at any time and from time to time on or after the date hereof to and
including the Expiration Date by delivery to the Company of a duly executed
facsimile copy of the Exercise Notice form annexed hereto (or such other office
or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company).  At 6:30 p.m., California time on the Expiration Date, the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value.  The Company may not call or redeem all or any portion of this Warrant
without the prior written consent of the Holder.  If at any time this Warrant is
exercised and as of the Trading Day period immediately preceding the Holder’s
delivery of an Exercise Notice in respect of such exercise, an effective
Registration Statement under the Securities Act covering the Warrant Shares that
are the subject of the Exercise Notice (the “Unavailable Warrant Shares”) is not
available for the resale of such Unavailable Warrant Shares, the Holder of this
Warrant also may exercise this Warrant as to any or all of such Unavailable
Warrant Shares and, in lieu of making the cash payment otherwise contemplated to
be made to the Company upon such exercise in payment of the aggregate Exercise
Price, elect instead to receive upon such exercise a reduced number of shares of
Common Stock (the “Net Number”) determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

--------------------

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.

 

B= the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

VWAP = For any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price per share of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price per share of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.

 

There cannot be a Cashless Exercise unless “B” exceeds “C”.

 

 
2

--------------------------------------------------------------------------------

 

 

5.             Delivery of Warrant Shares.

 

(a)      To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant upon exercise unless this Warrant ceases to be
further exercisable for additional Warrant Shares.  Upon delivery of the
Exercise Notice to the Company (with the attached Warrant Shares Exercise Log)
at its address for notice set forth herein and upon payment of the Exercise
Price multiplied by the number of Warrant Shares that the Holder intends to
purchase hereunder, the Company shall promptly (but in no event later than three
Trading Days after the Date of Exercise) issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise. A “Date of
Exercise” means the date on which the Holder shall have delivered to the
Company: (i) the Exercise Notice (with the Warrant Shares Exercise Log attached
to it), appropriately completed and duly signed and (ii) except in the case of a
Cashless Exercise, payment in full of the Exercise Price in immediately
available funds or federal funds for the number of Warrant Shares so indicated
by the Holder to be purchased.

 

(b)      If by the third Trading Day after a Date of Exercise the Company fails
to deliver the required number of Warrant Shares in the manner required pursuant
to Section 5(a), then the Holder will have the right to rescind such exercise.

 

(c)      If by the third Trading Day after a Date of Exercise the Company fails
to deliver the required number of Warrant Shares in the manner required pursuant
to Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder is required to purchase in a bona fide arm’s
length transaction for fair market value (in an open market transaction or
otherwise) the number of shares of Common Stock necessary to deliver in
satisfaction of a bona fide arm’s length sale for fair market value by the
Holder of the Warrant Shares which the Holder was entitled to receive upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
Holder’s total sales price (including brokerage commissions, if any) for the
shares of Common Stock so sold and (2) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice and reasonably detailed documentation
indicating the amounts requested by the Holder in respect of the Buy-In.

 

(d)      The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. 
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

 

6.             Charges, Taxes and Expenses.  Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder.  The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
ownership thereof and customary and reasonable indemnity.  Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.  If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.

 

 
3

--------------------------------------------------------------------------------

 

 

8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.

 

9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)     Stock Dividends and Splits, Recapitalizations, Etc.  If the Company, at
any time while this Warrant is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock or subdivides the outstanding shares
of Common Stock into a larger number of shares (by any stock split,
recapitalization or otherwise), then in each such case the Exercise Price shall
be proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and (ii) combines outstanding shares of Common Stock
into a smaller number of shares (by reverse stock split, recapitalization, or
otherwise), then in each such case the Exercise Price shall be proportionately
increased and the number of Warrant Shares shall be proportionately decreased. 
Any adjustment made pursuant to clauses (i) and (ii) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or immediately
after the effective date of such subdivision or combination (as the case may
be). If any event requiring an adjustment under this paragraph occurs during the
period that an Exercise Price is calculated hereunder, then the calculation of
such Exercise Price shall be adjusted appropriately to reflect such event.

 

(b)     Pro Rata Distributions.  If the Company, at any time while this Warrant
is outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Exercise Price shall be appropriately
adjusted.  Any adjustment made pursuant to this paragraph shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such distribution.  If any event requiring an adjustment under this
paragraph occurs during the period that an Exercise Price is calculated
hereunder, then the calculation of such Exercise Price shall be adjusted
appropriately to reflect such event.

 

(c)     Adjustment of Exercise Price upon Issuance of Common Stock.  If and
whenever on or after May 20, 2014, the Company issues or sells, or in accordance
with this Section 9(c) is deemed to have issued or sold, any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company, but excluding shares of Common Stock deemed
to have been issued or sold by the Company in connection with any Excluded
Security) for a consideration per share less than the Exercise Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Exercise Price then in effect
shall be reduced effective concurrently with such Dilutive Issuance to an amount
determined by multiplying the Exercise Price then in effect by a fraction,
(x) the numerator of which shall be the sum of (1) the number of shares of
Common Stock outstanding immediately prior to such Dilutive Issuance on a fully
diluted basis (the “Outstanding Common”) plus (2) the number of shares of Common
Stock which the aggregate consideration received by the Company for such
additional shares in the Dilutive Issuance would purchase at the Exercise Price
then in effect; and (y) the denominator of which shall be the number of shares
of Outstanding Common immediately after such Dilutive Issuance but before giving
effect to anti-dilution rights contained in other Securities that would be
triggered by the same Dilutive Issuance.  For purposes of this paragraph,
“fully-diluted basis” shall take into account all outstanding shares of Common
Stock as well as shares of Common Stock issuable upon the exercise of
outstanding Options and the conversion of outstanding Convertible Securities. 
In the case of Options or Convertible Securities, the maximum number of shares
of Common Stock issuable upon exercise, exchange or conversion of such Options
or Convertible Securities shall be deemed to be outstanding, provided that no
further adjustment shall be made upon the actual issuance of Common Stock upon
exercise, exchange or conversion of such Options or Convertible Securities.  For
purposes of determining the adjusted Exercise Price under this Section 9(c), the
following shall be applicable:

 

 
4

--------------------------------------------------------------------------------

 

 

(i)     Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Exercise
Price in effect at the time of such change shall be adjusted to the Exercise
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(ii)     Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore.  If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt.  If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefore will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or securities will be determined by the Company.

 

(iii)     Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(d)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another Person, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(3) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(4) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”). 
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this paragraph (d) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.  Notwithstanding the foregoing, in the
event of a Fundamental Transaction that is an all cash transaction pursuant to
which holders of Common Stock are entitled to receive cash consideration only,
this Warrant and all rights to exercise this Warrant shall automatically
terminate, without any further action by the Holder, and the Holder shall
receive an amount of cash equal to the greater of (x) the product obtained by
multiplying (A) the number of Warrant Shares representing the remaining
unexercised portion of this Warrant and (B) the difference obtained by
subtracting (1) the per share consideration to be received by holders of Common
Stock in such Fundamental Transaction and (2) the Exercise Price, or (y) the
Black Scholes Value of the remaining unexercised portion of this Warrant,
payable to the Holder upon the consummation of such Fundamental Transaction. For
the purpose of this Warrant, “Black Scholes Value” means the value, as
reasonably calculated by the Company, of this Warrant, which shall be determined
by use of the Black Scholes Option Pricing Model reflecting (i) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of such date of request and (ii) an expected
volatility equal to the greater of 60% and the 100 day volatility obtained from
the HVT function on Bloomberg.

 

 
5

--------------------------------------------------------------------------------

 

 

(e)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.

 

(f)            Calculations.  All calculations under this Section 9 shall be
rounded down to the nearest cent or the nearest 1/100th of a share, as
applicable.  The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

 

(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.  No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least the
greater of (i) $0.01 in such Exercise Price or (ii) 1% in such Exercise Price;
provided, however, that any adjustments which by reason of this Section 9(g) are
not required to be made shall be carried forward  and taken into account in any
subsequent adjustment.

 

(h)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least five
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

 
6

--------------------------------------------------------------------------------

 

 

10.           Payment of Exercise Price.  Upon exercise of this Warrant the
Holder shall pay the Exercise Price in immediately available funds unless it is
a Cashless Exercise in accordance with Section 4 hereof.

 

11.           No Fractional Shares.  No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by Bloomberg L.P. (or the successor to its function of
reporting share prices) on the date of exercise.

 

12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (California
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (California time) on any Trading Day, (iii) the Trading Day
following the date of mailing, if sent and delivered by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall
be:  (i) if to the Company, to Liquidmetal Technologies, Inc., 30452 Esperanza,
Rancho Santa Margarita, CA 92688.  Attn: Chief Executive Officer, Facsimile No.:
(949) 635-2188, or (ii) if to the Holder, to the address or facsimile number as
the Holder may provide to the Company in accordance with this Section.

 

13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register. 

 

14.           Intentionally Left Blank.

 

15.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and the respective successors and assigns of the Holder it being
understood that transfers of this Warrant by the Holder are subject to the
legend set forth of the face hereof.  Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant.  The Warrants may be amended only in a writing signed by the
Company and the Holder(s) of a majority of the Warrant Shares then issuable upon
exercise of the Warrants that have not been exercised. In the event that any
Warrants have been transferred in part, any amendment approved in accordance
with the preceding sentence shall be binding on all Permitted Transferees and
their successors and assigns.

 

(b)           This Warrant shall be governed by and construed in accordance with
the laws of the State of New York, other than such laws, rules, regulations and
case law that would result in the application of the laws of a jurisdiction
other than the State of New York. In the event of a dispute between the Parties
concerning the subject matter of this Warrant, the Parties shall resolve the
dispute using the procedures and binding arbitration specified in Section 15 of
the Settlement Agreement dated as of the date hereof between the Company and the
Holder.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

 
7

--------------------------------------------------------------------------------

 

 

(e)           The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
such impairment.

 

(f)            This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof.  In
connection with an exercise of this Warrant in accordance with the terms hereof,
upon the surrender of this Warrant and the payment of the aggregate Exercise
Price (or by means of a Cashless Exercise if permitted hereunder), the Warrant
Shares so purchased shall be and be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the later of the date
of such surrender or payment.

 

(g)           For purposes of this Warrant, the following capitalized terms
shall have the following meanings:

 

(i)     “Approved Stock Plan” means any employee benefit, option or incentive
plan which has been approved by the Board of Directors and shareholders of the
Company, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company;
provided that to the extent the number of shares of the Company’s Common Stock
issuable pursuant to such plans from the Original Issuance Date until the
Expiration Date, in the aggregate, exceeds 10% of the shares of the Company’s
Common Stock outstanding on a fully-diluted basis immediately prior to the
Original Issuance Date and without giving effect to the issuance of securities
pursuant to the Subscription Agreement, as adjusted for stock splits, reverse
stock splits, and the like, then only that number of shares of the Company’s
Common Stock issuable pursuant to such plans from the Original Issuance Date
until the Expiration Date as does not exceed such 10% shall be deemed Excluded
Securities..  For purposes of this definition, “fully-diluted basis” shall take
into account all outstanding shares of Common Stock as well as all shares of
Common Stock issuable upon the conversion of all outstanding convertible
securities of the Company.

 

(ii)     “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock, including, without limitation, all outstanding warrants to
acquire Common Stock.

 

(iii)     “Excluded Security” means any share of Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan (up to the 10% limit
set forth in the definition of “Approved Stock Plan” above); (ii)  upon exercise
of this Warrant; (iii) upon conversion or exercise of any Options or Convertible
Securities (other than Options issued under an Approved Stock Plan) which are
outstanding on May 20, 2014; or (iv) pursuant to or in connection with
commercial credit arrangements, equipment lease financings, acquisitions of
other assets or businesses, and strategic transactions not primarily for
financing purposes (including licensing or development agreements), but only to
the extent the transactions described in this clause (iv) are entered into with
non-affiliates of the Company.

 

(iv)     “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(v)     “Original Issuance Date” means June 1, 2012.

 

(vi)     “Principal Market” means the OTC Bulletin Board.

 

(vii)     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., California Time).

 

 
8

--------------------------------------------------------------------------------

 

 

(viii)     “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE Amex LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange.

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of May 20, 2014.

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

         

 

By:

/s/ Tony Chung  

 

 

Name: 

Tony Chung

 

 

Title:   

Chief Financial Officer

 

 

 

 
10

--------------------------------------------------------------------------------

 

 

EXERCISE NOTICE

 

To Liquidmetal Technologies, Inc.

 

The undersigned hereby irrevocably elects to purchase 
                           shares of common stock, par value $0.001 per share,
of Liquidmetal Technologies, Inc. (“Common Stock”), pursuant to Amended and
Restated Common Stock Purchase Warrant No. 3, issued May 20, 2014 (the
“Warrant”), and, if not a Cashless Exercise in accordance with Section 4,
encloses herewith $                 in cash, federal funds or other immediately
available funds, which sum represents the aggregate Exercise Price (as defined
in the Warrant) for the number of shares of Common Stock to which this Exercise
Notice relates, together with any applicable taxes payable by the undersigned
pursuant to the Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

 

 

Print Name of Holder:

 

 

 

 

 

 

Signature:

 

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER’S SOCIAL SECURITY OR

 

TAX IDENTIFICATION NUMBER:

 

 

 

 

 

Holder’s Address:

 

 
11

--------------------------------------------------------------------------------

 

 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to
be Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 
12

--------------------------------------------------------------------------------

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Warrant to purchase                           shares
of Common Stock of Liquidmetal Technologies, Inc. to which the within Warrant
relates and appoints                                  attorney to transfer said
right on the books of the Company with full power of substitution in the
premises.

 

Dated:                ,     

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

Tax Identification Number or Social Security
Number of Transferee

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

13 